USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JENNIFER BECKER-RAYNOR, DOC #:
DATE FILED: _ 4/9/2020
Plaintiff,
-against- 19 Civ. 11454 (AT)
LONG ISLAND RAILROAD COMPANY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

To protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, itis ORDERED pursuant to Rules
30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this action may
be taken via telephone, videoconference, or other remote means. It is further ORDERED pursuant
to Rule 30(b)(5) that a deposition will be deemed to have taken place “before an officer appointed
or designated under Rule 28” if such officer attends the deposition using the same remote means
used to connect all other participants, so long as all participants (including the officer) can clearly
hear and be heard by all other participants.

The parties are strongly encouraged to engage in discovery through remote means at every
available opportunity.

Plaintiffs request for a Local Rule 37.2 Conference is DENIED. The Clerk of Court is
directed to terminate the motion at ECF No. 14.

SO ORDERED.

Dated: April 9, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
